Title: To Thomas Jefferson from Hugh Williamson, 18 April 1803
From: Williamson, Hugh
To: Jefferson, Thomas


          
            Sir 
                     
            New York 18th April 1803
          
          Some days ago a gentleman from Rhode Island Mr Forster who was making some enquiries concerning Florida told me that he had heard you speaking to a gentleman from New Orleans concerning the prospects of making the Iberville navigable. As the navigation of our western waters is become an object of great concern to every man who has the entiriety & prosperity of the United States at heart I deem it a duty to give you such informations respecting the Iberville as have occasionally been handed to me.
          Before the revolution war I corresponded with a Doctor Lorimer of West Florida a good botanist and a man of learning; at my nomination he was chosen a member of the philosophical society in Philada: By him I was introduced to a British engineer who had served some years in Florida and whom I frequently conversed with. From that gentleman I obtained complete drafts of the River Ohio & Mobille, of which Genl Knox, when secy at war took a copy. Conversing with that gentleman and with another engineer who served also in west Florida I was told that after the cession of the Floridas to great Britain attempts were made to render the Iberville navigable, but they proved ineffectual through the ignorance and obstinacy of the commanding officer. That gentleman conceiving that art must yield in all cases to nature conceived that the original passage of the water was the best possible passage, therefore a frigate or sloop of war was sent up the Mississippi to the entrance of the Iberville and workmen were employed to cut away the logs that appeared very numerous in the channel when the waters were out. He presumed that when the logs were removed the current would deepen the channel as formerly at Point Coupe. That Officer did not consider that the Iberville was in fact an Eddy or refluent water which could never have much force and that it would necessarily be choaked again by logs the first time the waters were high. Supposing the course of the Missisippi to be due South the direction of the Iberville, if it was a proper debouchement of the Mississippi, like those of the Ganges or the Nile, should be South East southerly, but the course is North East nearly or to the northward of East as you will find by any correct Map. My informant alledged to me as a thing not to be questioned that if the labourers had begun a new canal several miles above the entrance of the Iberville & had cut it in a South Easterly direction to the river Amité at or below the mouth of the Iberville the navigation might at a small expence have been thrown into the Lake Ponchartrain. The outlet of that lake or sound is not deep but the depth of water would doubtless be increased on the present bar by throwing more water into the sound. I do not recollect the distance between the rivers Mississippi and Amité but I know that from frequent conversations on the subject my mind was fully convinced that a navigable cut might be effected with certainty and at a moderate expence from the Mississippi to the Lake. Although at the time to which I refer I had not the same solicitude as at present concerning the navigation of the Mississippi, I viewed the island of New Orleans as a great impediment and heartily wished that the river Mississippi or a good part of it could be induced to run to the Eastward of New Orleans.
          Wishing a prosperous issue to your negotiations in favour of the commerce of our western bretheren I am
          with the utmost respect Your most obedient and very humble Servant
          
            Hu Williamson
          
        